Case 2:20-cv-01115-PA-AS Document 34 Filed 05/29/20 Page 1 of 19 Page ID #:2181




   1   NSAHLAI LAW FIRM
       EMMANUEL NSAHLAI, SBN (207588)
   2   Email: nsahlai.e@nsahlailawfirm.com
       11755 WILSHIRE BLVD, STE 1250
   3
       LOS ANGELES, CA 90025
   4   Tel : (213) 797-0369
       Fax : (213) 973-4617
   5
   6   Attorney for Plaintiffs
   7                         UNITED STATES DISTRICT COURT
   8
                           CENTRAL DISTRICT OF CALIFORNIA
   9
  10
       Cameroon Association of Victims of §
  11   Ambazonia Inc., on behalf of itself and § Case No.: 2:20-cv-01115 PA (ASx)
  12   its members and victims;                §
                                               § PLAINTIFFS’ NOTICE OF
  13                Plaintiffs,                § MOTION AND MOTION FOR
                                               § RECONSIDERATION
  14
       vs.                                     § AWARDING ATTORNEY
  15                                           § FEES; AND FOR SANCTIONS
       Ambazonia Foundation Inc., non-profit § AGAINST DEFENDANT
  16   Maryland corporation; Ambazonia         § TAPANG AND DEFENDANT’S
  17   Interim Government, entity form         § ATTORNEY FOR FALSE
       unknown; Ambazonia Governing            § INFORMATION AND
  18   Council, entity form unknown;           § HOAXES AGAINST THE
  19   Ambazonia Defense Forces, entity        § HONORABLE JUDGE
       form unknown; Tapang Ivo Tanku, an § ANDERSON
  20   individual; Christopher Anu Fobeneh §
  21   a.k.a Chris Anu, an individual.         § [Memorandum of Points and
                                               § Authorities; Declarations in Support;
  22                                           § and [Proposed] Order Filed
                    Defendants,                § Concurrently ]
  23
                                               §
  24                                           § Hearing Date:      June 16th, 2020
                                               § Hearing Time:      10:00 a.m.
  25                                           § Hearing Location: 255 E. Temple St.,
  26                                           § Los Angeles, CA 90012, Ct rm 540
                                               §
  27
  28                                                -1-
        Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
           Plaintiffs Nt of Mtn and Mtn for Reconsideration         Case No.:2:20-cv-01115-PA
Case 2:20-cv-01115-PA-AS Document 34 Filed 05/29/20 Page 2 of 19 Page ID #:2182



   1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
   2
   3           PLEASE TAKE NOTICE that, on June 16th, 2020, at 10 a.m., or as soon
       thereafter as counsel may be heard in the courtroom of the Honorable Alka Sagar,
   4
       United States District Court for the Central District of California, 255 East Temple
   5
       Street, Los Angeles, CA 90012, Court room 540, 5th floor, plaintiff will and hereby
   6
       does move for a motion for Reconsideration pursuant to Federal Rule of Civil
   7   Procedure 59(e), 60(b), and Local Rule 7-18.
   8                Plaintiffs seek to rescind the award of attorney fees to counsel for
   9   defendant.
  10                This motion is made following the conference of counsel pursuant to L.R.

  11   7-3 which took place on May 19th, 2020. I noted to counsel for defendant that his client
       was making false information and hoaxes about Judge Anderson Percy in this matter,
  12
       and Judge Nathanael Cousins, of the Northern District of California, San Jose, CA,
  13
       and provided supporting evidence to him. Later on May 20th, 2020, I advised counsel
  14
       that I would bring motions under Rules 59 and Rule 60. Counsel for Tapang opposed
  15   on May 21, 2020, and threated Rule 11 sanctions if this motion was brought. I also
  16   reminded Counsel for Tapng of his legal and ethical duties, and gave him advance
  17   specific knowledge, that his client was posting emails from his lawyer and redacted
  18   copies of Court documents from this case, on his Facebook shows, to make false

  19   statements and hoaxes about Judge Anderson Percy and this Court, as he seeks
       financial contributions, while falsely telling his audience that Judge Anderson in this
  20
       case has recognized “Ambazonia Independence” via the Court documents he presents
  21
       and emails from his attorney.
  22
                This motion is based on this notice of motion and motion, the accompanying
  23   memorandum of points and authorities and declarations, the complaint, all pleadings
  24   and papers on file in this action, and such further evidence and argument as may be
  25   presented at or before the hearing on this matter.
  26
  27                                                2
  28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
          Plaintiffs Nt of Mtn and Mtn for Reconsideration         Case No.:2:20-cv-01115-PA
Case 2:20-cv-01115-PA-AS Document 34 Filed 05/29/20 Page 3 of 19 Page ID #:2183



   1                                            Respectfully Submitted,
   2
   3
       Date: May 29, 2020                        /s/EmmanuelNsahai
   4
                                                 NSAHLAI LAW FIRM
   5                                            EMMANUEL NSAHLAI, SBN (207588)
                                                Email: nsahlai.e@nsahlailawfirm.com
   6                                            11755 WILSHIRE BLVD, STE 1250
   7                                            LOS ANGELES, CA 90025
   8                                            Attorney for Plaintiff
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27                                                3
  28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
          Plaintiffs Nt of Mtn and Mtn for Reconsideration         Case No.:2:20-cv-01115-PA
Case 2:20-cv-01115-PA-AS Document 34 Filed 05/29/20 Page 4 of 19 Page ID #:2184



   1   NSAHLAI LAW FIRM
       EMMANUEL NSAHLAI, SBN (207588)
   2   Email: nsahlai.e@nsahlailawfirm.com
       11755 WILSHIRE BLVD, STE 1250
   3
       LOS ANGELES, CA 90025
   4   Tel : (213) 797-0369
       Fax : (213) 973-4617
   5
   6   Attorney for Plaintiffs
   7                         UNITED STATES DISTRICT COURT
   8
                           CENTRAL DISTRICT OF CALIFORNIA
   9
  10
       Cameroon Association of Victims of §
  11   Ambazonia Inc., on behalf of itself and § Case No.: 2:20-cv-01115 PA (ASx)
  12   its members and victims;                §
                                               §
  13                Plaintiffs,                § MEMORANDUM OF POINTS
                                               § AND AUTHORITIES IN
  14
       vs.                                     § SUPPORT OF PLAINTIFFS’
  15                                           § MOTION FOR
       Ambazonia Foundation Inc., non-profit § RECONSIDERATION
  16   Maryland corporation; Ambazonia         §
  17   Interim Government, entity form         § [Notion of Motion and Motion;
       unknown; Ambazonia Governing            § Declarations in Support; and [Proposed]
  18   Council, entity form unknown;           § Order Filed Concurrently ]
  19   Ambazonia Defense Forces, entity        §
       form unknown; Tapang Ivo Tanku, an §
  20   individual; Christopher Anu Fobeneh § Hearing Date:          June 16th, 2020
  21   a.k.a Chris Anu, an individual.         § Hearing Time:      10:00 a.m.
                                               § Hearing Location: 255 E. Temple St.,
  22                                           § Los Angeles, CA 90012, Ct rm 540
                    Defendants,                §
  23
                                               §
  24                                           §
                                               §
  25                                           §
  26                                           §
                                               §
  27                                                4
  28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
          Plaintiffs Nt of Mtn and Mtn for Reconsideration         Case No.:2:20-cv-01115-PA
Case 2:20-cv-01115-PA-AS Document 34 Filed 05/29/20 Page 5 of 19 Page ID #:2185



   1   TABLE OF Contents
       I. INTRODUCTION AND STATEMENT OF FACTS .......................................... 6
   2
   3   II.    LEGAL STANDARD ........................................................................................ 9

   4     A. There was a manifest failure to consider material facts presented to the

   5     Court before the Order and there was a material difference in fact from that
         presented to the Court before such decision that could not have been known
   6
         to plaintiffs. ........................................................................................................... 10
   7
         B. The emergence of new materials facts after the time of such a decision and
   8
         other circumstances that make an award of expenses unjust .......................... 11
   9
         C. Other circumstances that make an award of expenses unjust, because of
  10
         the material facts presented which the Court did not consider, material
  11
         difference in facts, and emergence of new facts. ............................................... 14
  12
         D. Even arguendo the Court finds that attorney fees are appropriate, the fees
  13
         charged are excessive. .......................................................................................... 16
  14
       III.   CONCLUSION ................................................................................................ 17
  15
       CERTIFICATE OF SERVICE .................................................................................. 19
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27                                                 5
  28     Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
           Plaintiffs Nt of Mtn and Mtn for Reconsideration         Case No.:2:20-cv-01115-PA
Case 2:20-cv-01115-PA-AS Document 34 Filed 05/29/20 Page 6 of 19 Page ID #:2186



   1                                                TABLE OF AUTHORITIES
   2   Cases
   3   Am. Ironworks & Erectors Inc. v. N. Am. Constr. Corp., 248 F.3d 892, 899 (9th Cir.
   4      2001)......................................................................................................................... 8

   5   Atchison, Topeka & Santa Fe R.R. Co. v. Hercules Inc., 146 F.3d 1071, 1074 (9th
          Cir. 1998) ................................................................................................................. 9
   6
       Prof’l Programs Grp. v. Dep’t of Commerce, 29 F.3d 1349, 1353 (9th Cir. 1994). .. 9
   7
       Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS Inc., 5 F.3d 1255, 1262 (9th Cir.
   8
          1993)......................................................................................................................... 8
   9   United States v. Tuohey, 867 F.2d 534, 537 (9th Cir. 1989). ................................... 12
  10
       Statutes
  11   Federal Rule of Civil Procedure 59(e) ......................................................................... 8
  12   Rule 60(b) ................................................................................................................ 8, 9
  13   Other Authorities
  14   Local Rule 7-18(a), (b) and (c). ................................................................................... 9
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27                                                 6
  28     Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
           Plaintiffs Nt of Mtn and Mtn for Reconsideration         Case No.:2:20-cv-01115-PA
Case 2:20-cv-01115-PA-AS Document 34 Filed 05/29/20 Page 7 of 19 Page ID #:2187



   1                  I.     INTRODUCTION AND STATEMENT OF FACTS
   2            This Complaint filed on February 5, 2020, arises out defendants violation of
   3   the anti-terrorism act, and brings counts against him for: conspiracy to kill, kidnap,

   4   maim or injure persons or damage property in a foreign country; violation of the
       material support of terrorism statutes; violation of the expedition against friendly
   5
       country; and violation of the prohibition against financing terrorism. The defendant
   6
       Tapang, alleged to be an international terrorist, is under active FBI investigations for
   7
       international terrorism which, because his direct victims who number in thousands are
   8   10,000 km away, it makes the criminal prosecution case against him harder. This
   9   defendant has already had a TRO issued against him for “terrorizing”, committed
  10   perjury in court, and now consistently makes false information and hoaxes against
  11   Federal Judges such as Judger Anderson Percy and Judge Nathanael Cousins, on his
  12   public “Rebel TV” Facebook show.
                Plaintiffs could not proceed with the prosecution of the case and this Court
  13
       dismissed it without prejudice on May 13, 2020. It is noteworthy that prior to filing
  14
       this case, on January 16, 2020, plaintiffs attorney had sent a “cease and desist” letter
  15
       to Square Inc., identifying certain financial accounts used in violation of the material
  16   support of terrorism statutes. Two weeks prior to the case’s dismissal, plaintiffs
  17   attorney had issued three subpoenas to Square Inc., Bank of America, and PayPal Inc.
  18   The case was dismissed without prejudice on May 13, 2020. For the first time on May
  19   14, 2020, counsel for Square Inc. contacted plaintiffs attorney and left his email.
  20   Plaintiffs attorney emailed counsel for Square Inc on same day, May 14, 2020, and
       noted two issues for discussion: the subpoena and it’s “compliance” with the cease
  21
       and desist letter sent on January 16, 2020.
  22
                However, counsel for Tapang, alleged to the Court in its motion to quash
  23
       that this email was seeking compliance with the subpoena. It is pertinent that counsel
  24   for Tapang filed his ex parte application to quash the subpoena after he had knowledge
  25   that it is a moot point as the subpoena will not be complied by Square and it was
  26   withdrawn by plaintiffs. The Court, not knowing the history of the prior
  27                                                7
  28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
          Plaintiffs Nt of Mtn and Mtn for Reconsideration         Case No.:2:20-cv-01115-PA
Case 2:20-cv-01115-PA-AS Document 34 Filed 05/29/20 Page 8 of 19 Page ID #:2188



   1   communication to Square Inc. on January 16, 2020 with regards to a cease and desist,
   2   and based on the allegations of Tapang’s attorney that enforcement of the subpoena

   3   was sought via that email, and misreading the email between plaintiffs’ counsel and
       Square Inc., awarded attorney fees to defendants attorney. The Court also failed to
   4
       notice the declaration of Tapang’s attorney that defense counsel did “meet and confer”
   5
       (though disagreed about the need for filing any motions), and in fact, defense counsel
   6
       sent a responsive email to the “meet and confer” email, to show its objections to any
   7   motions with regards to the subpoena, noting that the case was closed, and hence no
   8   subpoena could obviously be enforced. Thus, not only was the motion to quash not
   9   meritorious, but it was also moot as to Square Inc. which the court acknowledged in
  10   its Order ( Dkt 31). Once the Court failed to note the material mistake of fact with

  11   regards to counsel for plaintiff’s email to Square on May 14, 2020, it therefore follows
       that everything else that happens were viewed in that skeptical light of plaintiffs
  12
       attorney seeking compliance of the Square subpoena. Thus, for example, the Court
  13
       did not address the fact that in the email to Square withdrawing the subpoena, before
  14
       the ex parte was filed, Counsel proceeded to discuss Square’s “compliance” with the
  15   cease and desist letter of January 16, 2020. That is the only “compliance” counsel for
  16   plaintiff wanted to discuss, and that’s why it’s email separate the subpoena issue with
  17   a “column”, or “ ;” from the discussion on “compliance with material support of
  18   terrorism statutes….” There is no way plaintiff would have known before the Judge’s

  19   Order that it would not heed the importance of word separations and sentences in the
       evidence presented, and/or, it would fail to notice it in that critical email to the attorney
  20
       of Square Inc.
  21
                  In addition, new facts of defendants Tapang continuous false information
  22
       and hoaxes against Judge Anderson Percy in violation of penal code 18 U.S.C. 1038,
  23   even after his attorney was notified, show that an Award of expenses is unjust. It
  24   further show give rise to sanctions against the defendant Tapang, an award of attorney
  25   fees against the defendant Tapang, and an Order to not make any claims that Judge
  26
  27                                                8
  28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
          Plaintiffs Nt of Mtn and Mtn for Reconsideration         Case No.:2:20-cv-01115-PA
Case 2:20-cv-01115-PA-AS Document 34 Filed 05/29/20 Page 9 of 19 Page ID #:2189



   1   Anderson Percy has “recognized Ambazonia’s right to independence” or “approve of
   2   our fight for secession and independence.”

   3                  II.    LEGAL STANDARD
   4           A final order may be reconsidered “under either Federal Rule of Civil
   5   Procedure 59(e) (motion to alter or amend a judgment) or Rule 60(b) (relief from
   6   judgment).” Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS Inc., 5 F.3d 1255, 1262
   7   (9th Cir. 1993). If the motion is filed within twenty-eight days of entry of judgment,
   8   it is treated as a Rule 59(e) motion. See Am. Ironworks & Erectors Inc. v. N. Am.
       Constr. Corp., 248 F.3d 892, 899 (9th Cir. 2001) (referring to a previous version of
   9
       Rule 59(e) requiring the motion to be filed within ten days of judgment instead of
  10
       twenty-eight); Fed. R. Civ. P. 59(e) (requiring a motion to alter or amend a judgment
  11
       to be filed within twenty-eight days after entry of judgment); see also Fed. R. Civ. P.
  12   59 advisory committee’s notes to 2009 Amendments. Otherwise, the motion is treated
  13   as a Rule 60(b) motion. Am. Ironworks & Erectors, 248 F.3d at 899.
  14              Rule 59(e) permits reconsideration where (1) the court “is presented with
  15   newly discovered evidence,” (2) the court “committed clear error or the initial decision
  16   was manifestly unjust,” or (3) “if there is an intervening change in controlling law.”
       Sch. Dist. No. 1J, 5 F.3d at 1263. Other highly unusual circumstances may also warrant
  17
       reconsideration under the rule. Id. Rule 60(b) sets forth the following grounds for
  18
       relief from a final judgment, order, or proceeding: (1) “mistake, inadvertence,
  19
       surprise, or excusable neglect”; (2) “newly discovered evidence that, with reasonable
  20   diligence, could not have been discovered in time to move for a new trial”; (3) fraud;
  21   (4) a void judgment; (5) a satisfied, released, or discharged judgment; or, (6) “any
  22   other reason that justifies relief.” Fed. R. Civ. P. 60(b); see also Am. Ironworks &
  23   Erectors, 248 F.3d at 899.
  24               The Central District’s Local Rules further provides under Local Rule 7-
       18, a party may seek reconsideration upon a showing of one of the following: (1) “a
  25
       material difference in fact or law” from that initially presented to the Court, which the
  26
       party could not have known by exercising reasonable diligence; (2) “the emergence
  27                                                9
  28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
          Plaintiffs Nt of Mtn and Mtn for Reconsideration         Case No.:2:20-cv-01115-PA
Case 2:20-cv-01115-PA-AS Document 34 Filed 05/29/20 Page 10 of 19 Page ID #:2190



    1   of new material facts or a change of law” after the Court’s order; or, (3) “a manifest
    2   showing of a failure to consider material facts presented to the Court.” C.D. Cal. L.R.

    3   7-18. Local rules have the force and effect of law so long as they are not inconsistent
        with a statute or the Federal Rules. See Atchison, Topeka & Santa Fe R.R. Co. v.
    4
        Hercules Inc., 146 F.3d 1071, 1074 (9th Cir. 1998). A court should not depart from
    5
        the local rules unless the effect on the parties’ rights would be “so slight and
    6
        unimportant that the sensible treatment is to overlook it.” Prof’l Programs Grp. v.
    7   Dep’t of Commerce, 29 F.3d 1349, 1353 (9th Cir. 1994).
    8               Reconsideration of this matter is warranted under Federal Rule of Civil
    9   Procedure 60(b)(1- 6) and Local Rule 7-18(a), (b) and (c).
   10
   11      A. There was a manifest failure to consider material facts presented to the
              Court before the Order and there was a material difference in fact from
   12
              that presented to the Court before such decision that could not have been
   13
              known to plaintiffs.
   14
                 In its Order dated May 19, 2020 (ECF 31), this court noted that according to
   15   the declaration of defendants attorney, plaintiffs attorney sent an email to counsel for
   16   Square Inc. in reference to “subpoena and its compliance……” after the case was
   17   dismissed, citing (Dkt. No. 23 at 1-2; Edmondson Decl., Exh. 3). The Court relies
   18   heavily on this reference, and the fact that Plaintiffs “did not withdraw the subpoena

   19   until after he was informed that Square would not comply….”
                   Plaintiffs could not have known, prior to reading this Order, that the Court
   20
        would read its email message without considering the significant of the semi-column
   21
        in that sentence, which indicates that there were two separate issues counsel for
   22
        plaintiffs wanted to discuss with Square Inc. (Nsahlai Decl. ¶4-5, Exh. A-B) This
   23   played a pivotal role in the Court believing that plaintiffs counsel was seeking
   24   compliance with the subpoena of Square Inc., whereas plaintiffs counsel was patently
   25   not. (Nsahlai Decl. ¶4-6; Exh. A-B). Plaintiffs counsel wanted to discuss its
   26   withdrawal of the subpoena with Square Inc., and Square Inc’s compliance with its
   27                                               10
   28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
           Plaintiffs Nt of Mtn and Mtn for Reconsideration         Case No.:2:20-cv-01115-PA
Case 2:20-cv-01115-PA-AS Document 34 Filed 05/29/20 Page 11 of 19 Page ID #:2191



    1   cease and desist letter (Nsahlai Decl. ¶4-5, 8-9, Exh. A-C). That above is also
    2   supported by the fact that, prior to defendants filing the motion to quash, plaintiffs

    3   attorney notified counsel for Square Inc. of its withdrawal of the subpoena and then
        proceeded to discuss Square Inc’s compliance with the cease and desist letter. Id.
    4
                     Accordingly, given its withdrawal of the subpoena to Square Inc. prior to
    5
        the filing of the Ex Parte, plaintiffs position that the issues are closed and resolved as
    6
        the case is dismissed in a meet and confer email to defendants attorney prior to the
    7   filing of the Ex Parte, Nsahlai Decl. ¶Exh. B002
    8
    9      B. The emergence of new materials facts after the time of such a decision and
   10         other circumstances that make an award of expenses unjust
                 In a post attached by the defendant on his Facebook page, attached as
   11
   12   Exhibit D to the declaration of Emmanuel Nsahlai, here is the link to his Facebook

   13   page and the post, https://www.facebook.com/ABN-TV-2020334298254722/ , he
   14
        writes falsely in a report he publishes on Facebook about Judge Percy Anderson of
   15
   16   the Central District Court, that:

   17         “1. Judge Anderson dismissed the lawsuit, ....... and the Judge added that it was
              “frivolous before it could be served on defendants." That is patently false.
   18
              2. That Judge Anderson "has also taken up another case against Emmanuel
   19         Nsahlai by referring him to the California bar for secretly sending Subpoenas
              against defendants......”
   20
   21   That is also patently false.

   22         These two factual statements which he writes are false information and hoaxes,
   23
        and a conspiracy to defraud the United States, using Honorable Judge Percy Anderson.
   24
   25            In addition, related to this case, defendant Tapang makes further false

   26   information about a public governmental entity, writing that "The California Bar
   27                                               11
   28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
           Plaintiffs Nt of Mtn and Mtn for Reconsideration         Case No.:2:20-cv-01115-PA
Case 2:20-cv-01115-PA-AS Document 34 Filed 05/29/20 Page 12 of 19 Page ID #:2192



    1   Association has uncovered a forged document by a Cameroun-trained lawyer in the

    2   USA, Emmanuel Kongnyuy Nsahlai...."
    3
                    That also, is a false misrepresentation about an official government agency,
    4
        The State Bar of California.
    5
    6             The undersigned believes it has a duty to report these crimes because there is
    7   credible evidence via his Facebook page and postings and video, that he has used this
    8
        case and the presiding Judge Honorable Percy Anderson, to violate 18 USC section
    9
   10   1038 (False information and hoaxes) with regards to both Judge Anderson and The

   11   State Bar of California.
   12
              There further appears to be credible evidence that defendant Tapang is engaged
   13
        in a violation of 18 USC section 371 "Conspiracy to defraud the United States." The
   14
   15   Justice     department     in   this   link   explained     the    application     of   this
   16   statute. https://www.justice.gov/archives/jm/criminal-resource-manual-923-18-usc-
   17
        371-conspiracy-defraud-us Essentially, it noted that "The general purpose of this part
   18
   19   of the statute is to protect governmental functions from frustration and distortion

   20   through deceptive practices. Section 371 reaches "any conspiracy for the purpose of
   21
        impairing, obstructing or defeating the lawful function of any department of
   22
        Government." Tanner v. United States, 483 U.S. 107, 128 (1987); see Dennis v.
   23
   24   United States, 384 U.S. 855 (1966). The "defraud part of section 371 criminalizes any
   25   willful impairment of a legitimate function of government, whether or not the
   26
   27                                               12
   28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
           Plaintiffs Nt of Mtn and Mtn for Reconsideration         Case No.:2:20-cv-01115-PA
Case 2:20-cv-01115-PA-AS Document 34 Filed 05/29/20 Page 13 of 19 Page ID #:2193



    1   improper acts or objective are criminal under another statute." United States v.

    2   Tuohey, 867 F.2d 534, 537 (9th Cir. 1989)."
    3
                      In the defendants Facebook videos on multiple dates since the Court’s
    4
        Order of May 17, 2020, he further makes the false statement that Judge Anderson and
    5
    6   has “recognized Ambazonia State”, approved of its existence, and thus his supporters
    7   should feel free to support him and contribute financially to his cause. He brandishes
    8
        what he says are emails form his attorney and Court Orders signed by Judge Anderson
    9
   10   in this case as proof.

   11            This misconduct behavioral pattern is one that this Court has already seen so
   12
        well, even in the brief pleadings so far in this case. Defendant Tapang filed their
   13
        motion to quash, even after they knew Square Inc. would not comply with the
   14
   15   subpoena, yet made representations to the contrary to this court with regards to Square
   16   Inc. They also make many unsubstantiated and untrue allegations as noted in plaintiffs
   17
        opposition. In their “Reply”, they did not deny that Tapang committed perjury with
   18
   19   his attorneys knowledge in a prior case at the State Superior Court Los Angeles were

   20   a TRO was obtained against him. Currently, they are seeking to use the Court system
   21
        to intimidate and harass plaintiffs’ clients and their attorney from making well-
   22
        founded credible reports of his criminal and terrorist actions, as well as reporting
   23
   24   unfounded allegations to the Bar to pressure plaintiffs attorney to abandon the cases.
   25
   26
   27                                               13
   28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
           Plaintiffs Nt of Mtn and Mtn for Reconsideration         Case No.:2:20-cv-01115-PA
Case 2:20-cv-01115-PA-AS Document 34 Filed 05/29/20 Page 14 of 19 Page ID #:2194



    1      C. Other circumstances that make an award of expenses unjust, because of
    2         the material facts presented which the Court did not consider, material

    3         difference in facts, and emergence of new facts.

    4
                  While the Court feels the motion to quash was “meritorious”, the false
    5
        statements in defendants counsels allegations, as well as material omissions of
    6
    7   important information such as the fact that they knew Square Inc. would not comply
    8   with the subpoena prior to filing their motion, makes an award of expenses unjury.
    9
                   The Court also believes that plaintiffs counsel refused to “meet and
   10
   11   confer”, but in fact plaintiffs responsive email to the “meet and confer”, noting its

   12   objections to a motion to quash and its legal and factual reasoning behind its
   13
        objections, is another mitigating factor that makes the award of expenses unjust.
   14
        Rather than respond to defendant counsel email responsive to his “meet and confer”,
   15
   16   counsel for Tapang, with knowledge that the subpoena to Square was withdrawn,
   17   hurriedly filed and ex parte application with materially false statements and omissions
   18
        – for example, he failed to state his knowledge that Square will not comply with the
   19
   20   subpoena due to defects in service, their knowledge of case closure, and other specific

   21   legal reasons.
   22
                The Court’s decision also states that “Plaintiff’s counsel also refused to meet
   23
        and confer prior to Tanku’s filing of the ex parte application…” ( ECF 31, Page 3).
   24
   25   However, that is directly in contravention of defendants declaration where he noted “I
   26
   27                                               14
   28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
           Plaintiffs Nt of Mtn and Mtn for Reconsideration         Case No.:2:20-cv-01115-PA
Case 2:20-cv-01115-PA-AS Document 34 Filed 05/29/20 Page 15 of 19 Page ID #:2195



    1   met and conferred with Plaintiff’s counsel and he said he would oppose this motion.”

    2   (Dkt 22-3, Edmondson Decl. ¶ 6)
    3
              As noted above, the Court erroneously believes that “On May 14, 2020,
    4
        Plaintiff’s counsel reached out to Square Inc., to discuss the ‘subpoena and its
    5
    6   compliance’ after the case had been dismissed …” (DKt 31, Page 3). However, that
    7   is a wrong sequence of events, and plaintiffs could not have known when replying that
    8
        the Court will read this sequence of events wrongly. Plaintiffs’ counsel did not reach
    9
   10   out to Square Inc. after the case was dismissed. Rather, On May 14, 2020, Square Inc.

   11   reached out to plaintiffs counsel ( Nsahlai Decl. ¶, Exh. A003 ). Plaintiff’s counsel
   12
        was therefore only responding to the call from counsel from Square Inc., and thus
   13
        wanted to also discuss Square Inc.’s compliance with the cease and desist letter. (
   14
   15   Nsahlai Decl. ¶6 , Exh. A001 )
   16         As explained in depth above, the defendant’s false information and hoax against
   17
        this Court makes an award of expenses unjust. Further, in its moving motion, counsel
   18
   19   for Tapang noted that it “will appear Ex-Parte before this Court for a Protective Order

   20   and to Quash a Subpoena issued on “Square” by Plaintiff’s Counsel in this case. ( Dkt.
   21
        22, pg 1. P 22-25 ). It pointed in the application did not tell the court about its
   22
        knowledge of Square’s objections and non-compliance as already registered to it.
   23
   24   Further, in additional false allegations and misrepresentation, counsel for Tapang at
   25   Dkt. 23 stated that an email from Plaintiffs counsel “shows that counsel for Plaintiff
   26
        was trying to enforce the subpoena after the case was dismissed on May 13, 2020.” (
   27                                               15
   28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
           Plaintiffs Nt of Mtn and Mtn for Reconsideration         Case No.:2:20-cv-01115-PA
Case 2:20-cv-01115-PA-AS Document 34 Filed 05/29/20 Page 16 of 19 Page ID #:2196



    1   Dkt. 23, P 27-28) Plaintiffs counsel misrepresentation is not supported by the email

    2   attached because, as explained above, I was responding to a call from Square Inc.’s
    3
        counsel earlier that day, and wanted to discuss with them its “compliance with the
    4
        material support of terrorism statutes….”. My only contact with counsel for Square
    5
    6   for anything was when he contacted me on May 14, 2020, and I sent to him the follow-
    7   up email. At no point was compliance with the subpoena attempted, and the Court
    8
        relied on counsel for defendants drastic misrepresentation of facts. In fact, a proper
    9
   10   interpretation of plaintiffs counsel email to Tapang’s attorney shows that he did not

   11   want to enforce the subpoena, as he writes that “the case is currently dismissed without
   12
        prejudice….there is nothing for us to meet and confer at this moment.” Plaintiffs
   13
        attorney obviously knew there will be no compliance for defective subpoenas, Square
   14
   15   has said it will not comply, the case was dismissed, and so there could be no
   16   meritorious additional motions. At the very least, for a proper meet and confer, counsel
   17
        for defendant should have responded to plaintiffs counsel reply email.
   18
   19      D. Even arguendo the Court finds that attorney fees are appropriate, the fees

   20         charged are excessive.
   21
                 It is clear that the subpoena for Square Inc. was withdrawn prior to Counsel
   22
        for defendant filing his “supplemental brief”. Further, the Supplemental brief
   23
   24   contained false misrepresentations that plaintiff sought enforcement, even though
   25   counsel for plaintiff already knew via email from plaintiffs attorney, and on
   26
        information and belief from Square’s counsel also, that the subpoena was withdrawn
   27                                               16
   28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
           Plaintiffs Nt of Mtn and Mtn for Reconsideration         Case No.:2:20-cv-01115-PA
Case 2:20-cv-01115-PA-AS Document 34 Filed 05/29/20 Page 17 of 19 Page ID #:2197



    1   and there will be no compoliance. Thus, it was entirely un-necessary supplemental

    2   brief.
    3
                   In addition, the time spent preparing defendants “reply” should be vacated
    4
        because it spends much time harping on its misrepresentation that “Nsahlai sought
    5
    6   compliance with Square (Dkt. 27, page 4-7), when it knew no such thing was
    7   attempted, and further the Declaration attached was wholly un-necessary and frivolous
    8
        as it discusses issues not raised it its motion, and totally un-related to the case, with
    9
   10   details of criminal reports of the terrorist acts made against the defendant. ( Dkt 27 ).

   11   Quite apart from the fact that the declaration at Dkt. 27 and its discussions of the
   12
        criminal reports and cases against defendant has nothing to do with the motion to
   13
        quash the subpoena, the FBI is indeed investigating this defendant for international
   14
   15   terrorism amongst other crimes as they called me twice during the week of May 15,
   16   2020 to discuss the complaints, and I have personal knowledge of over a dozen
   17
        persons who have reported this defendant Tapang to the FBI for international
   18
   19   terrorism. Nsahlai Decl. ¶17-18.

   20
   21                 III. CONCLUSION
                 Wherefore, plaintiffs pray that the Award of attorney fees be vacated; and
   22
   23   that defendant Tapang and his attorney be sanction for misconduct, and for criminal

   24   misconduct in the case of Tapang; and that Tapang be ordered not to provide false
   25
        information and hoaxes against this Court.
   26
   27                                               17
   28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
           Plaintiffs Nt of Mtn and Mtn for Reconsideration         Case No.:2:20-cv-01115-PA
Case 2:20-cv-01115-PA-AS Document 34 Filed 05/29/20 Page 18 of 19 Page ID #:2198



    1
    2                                           Respectfully Submitted,
    3
    4
    5   Date: May 29, 2020                        /s/EmmanuelNsahai
                                                  NSAHLAI LAW FIRM
    6                                            EMMANUEL NSAHLAI, SBN (207588)
    7                                            Email: nsahlai.e@nsahlailawfirm.com
                                                 11755 WILSHIRE BLVD, STE 1250
    8                                            LOS ANGELES, CA 90025
    9
                                                 Attorney for Plaintiff
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27                                               18
   28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
           Plaintiffs Nt of Mtn and Mtn for Reconsideration         Case No.:2:20-cv-01115-PA
Case 2:20-cv-01115-PA-AS Document 34 Filed 05/29/20 Page 19 of 19 Page ID #:2199



    1                              CERTIFICATE OF SERVICE
    2
              I HEREBY CERTIFY that on May 29, 2020, I directed that the foregoing
    3   document be electronically filed with the Clerk of the Court by using the CM/ECF
    4   system which will send notification of such filing to counsels of record.

    5
    6
    7
        Date: May 29, 2020
    8
    9                                              By:_______/S/______________
                                                       EMMANUEL NSAHLAI
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27                                               19
   28    Cameroon Association of Victims of Ambazonia Terrorism. v. Ambazonia Foundation Inc. et al
           Plaintiffs Nt of Mtn and Mtn for Reconsideration         Case No.:2:20-cv-01115-PA
